No. 314PA20                                            TENTH JUDICIAL DISTRICT

                    SUPREME COURT OF NORTH CAROLINA

                             ****************
                                                       )
 NORTH CAROLINA BOWLING                                )
 PROPRIETORS ASSOCIATION, INC.                         )
                                                       )
 v.                                                    )    From Wake County
                                                       )
 ROY A. COOPER, III, in his official capacity as       )
 the Governor of North Carolina                        )
                                                       )

                             ****************

                                       ORDER

      Plaintiff has filed a lawsuit questioning the authority of defendant Governor

Roy Cooper to enforce section 8(A) of Executive Order 141 against plaintiff, the North

Carolina Bowling Proprietors Association, and its 75 member entertainment

facilities. See Exec. Order 141, § 8(A) (May 20, 2020). The trial court entered an

interlocutory order granting a preliminary injunction on 7 July 2020 (preliminary

injunction order). Defendant sought a stay of the order and its review, and this Court

allowed both the stay and review. Defendant recently issued an executive order that

superseded and replaced the provisions of Executive Order 141 challenged in this

case. See Exec. Order 163, § 6(8) (Sept. 1, 2020). Executive Order 163 allows bowling

centers to resume operations under certain specified safety protocols. See id.

§ 6(8)(b)(i)–(xi). Since the challenged restriction in Executive Order 141 is no longer

in effect against plaintiff, we dismiss this appeal as moot, vacate the 7 July 2020

preliminary injunction order, and remand to Superior Court, Wake County.
         By order of the Court in Conference, this the 25th day of September, 2020.

                                     s/Davis, J.
                                     For the Court

      WITNESS my hand and the seal of the Supreme Court of North Carolina, this
the 25th day of September, 2020.



                                     AMY L. FUNDERBURK
                                     Clerk of the Supreme Court of North Carolina

                                     s/Amy L. Funderburk
                                     Assistant Clerk




                                       -2-